Citation Nr: 0514997	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  00-23 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increase in the 10 percent evaluation 
currently assigned for chronic otitis media of the right ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The veteran had active service from April 1986 to March 1990.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a July 2000 decision by the RO 
which, in part, denied an increased rating for chronic otitis 
media of the right ear.  In January 2002, a hearing was held 
at the RO before the undersigned member of the Board.  The 
Board undertook additional development of the appeal in April 
2002.  In August 2003, the Board remanded the appeal for 
additional development in light of the holding in Disabled 
American Veterans v. Secretary of Veterans Affairs, No. 02-
7304 (Fed. Cir. May 1, 2003).  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran's otitis media of the right ear is productive 
of intact tympanic membrane with a ventilating tube in place; 
labyrinthitis, facial nerve paralysis or bone loss of the 
skull have not been shown.  


CONCLUSION OF LAW

An evaluation in excess of 10 percent for chronic otitis 
media of the right ear is not warranted.  38 U.S.C.A. §§ 501, 
1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.87, Part 4, including Diagnostic Codes 
6200 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, although the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") 
noted that the statute and the regulation provide for pre-
initial-AOJ adjudication notice, the Court also specifically 
recognized that, where, as in the case currently before the 
Board, that notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice specifically complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159 because an initial AOJ adjudication had 
already occurred.  

The veteran's original claim was received in March 2000, many 
months before the enactment of VCAA.  The Board concludes 
that information and discussions as contained in the July 
2000 rating decision, the October 2000 statement of the case, 
the January 2005 supplemental statement of the case (SSOC), 
the August 2003 Board remand, and in letters sent to the 
veteran in June 2000, August 2002, and March 2004 have 
provided him with sufficient information regarding the 
applicable regulations.  Additionally, these documents 
notified him why this evidence was insufficient to award the 
benefits sought.  Thus, the veteran has been provided notice 
of what VA was doing to develop the claim, notice of what he 
could do to help his claim, and notice of how his claim was 
still deficient.  The veteran also testified at a personal 
hearing at the RO in January 2002.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify him what 
evidence would be secured by VA and what evidence would be 
secured by the veteran is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board finds that the record has been fully developed, and 
that it is difficult to discern what further guidance VA 
could have provided to the veteran regarding what additional 
evidence he should submit to substantiate his claims.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  There is 
no indication that there is additional evidence to obtain; 
there is no additional notice that should be provided; and 
there has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the veteran by the order of 
the events in this case.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events is not shown 
to have any effect on the case or to cause injury to the 
veteran.  The Board concludes that any such error is 
harmless, and does not prohibit review of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

Factual Background

By rating action in April 1998, service connection was 
established for otitis media of the right ear, and a 10 
percent evaluation was assigned, effective from May 17, 1995, 
the date of receipt of claim.  The veteran and his 
representative were notified of this decision and did not 
express dissatisfaction with the rating assigned.  The 10 
percent evaluation has remained in effect ever since.  

A claim for an increased rating was received in March 2000.  

When examined by VA in May 2000, the examiner noted a history 
of otitis media with effusion which required insertion of a 
right tympanostomy tube in service.  The veteran reported 
intermittent otorrhea and occasional crackling when there is 
fluid in the tube which is controlled with topical treatment.  
He denied any vertigo, but said he had an occasional 
staggering gait.  After cerumen was removed from the right 
ear, the tympanostomy tube was visible.  The tympanic 
membrane for each ear was intact.  Weber testing lateralized 
to the right and Rinne was air greater than bone, 
bilaterally.  

VA outpatient records from 1998 to 2001 show that the veteran 
was seen periodically for hearing problems and occasional 
vertigo.  A brain MRI in April 1998 revealed fluid in the 
right mastoid air cells with no abnormal meningeal or 
parenchymal enhancement.  A permanent myringotomy tube was 
inserted in August 1998 without complication.  In October 
2001, a pinhole perforation was noted in the right ear.  
There was no bulging or redness and his oropharynx was clear 
with no ulcerations, or lesions.  The assessment included 
history of hearing loss and chronic turbo tympanic 
suppurative otitis media.  

On VA auditory examination in August 2004, the examiner, 
using an otoscope, noted that the tube was in place, but 
might be partially occluded by wax.  The examiner was not 
able to visualize the tube due to the wax build-up.  The 
diagnoses included conductive, mixed, and sensorineural 
hearing loss, and tinnitus.  (Service connection for 
defective hearing of the right ear was denied by the RO in 
May 1996, and the veteran did not appeal).  

When examined by VA in September 2004, the examiner indicated 
that he had reviewed the claims file.  The veteran denied any 
problems with vertigo, but reported occasional 
lightheadedness when walking in a high environment.  He 
complained of persistent and occasional drainage with 
intermittent infections and periodic tinnitus in the right 
ear.  The veteran was employed full-time around heavy 
machinery and reportedly wore ear protection.  A tympanogram 
was not performed because of the ventilation tubes.  On 
examination, mastoid tips, pinnas, and external auditory 
canals were normal.  On the right side, there was anterior 
and inferior blue permanent tympanostomy tubes in the right 
ear which were functioning properly.  

Law & Regulations

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Analysis

The veteran's otitis media of the right ear is evaluated 
under Diagnostic Code (DC) 6200 which provides a maximum 
rating of 10 percent for chronic suppurative otitis media 
during suppuration, or with aural polyps.  

In this case, while the veteran reports occasional drainage 
with intermittent infections, VA examinations during the 
pendency of the appeal have not shown any suppuration or 
aural polyps.  The veteran has a permanent tympanostomy tube 
in the right ear which apparently has helped alleviate his 
symptoms.  Since no suppurative process, suppuration or aural 
polyps are shown, an evaluation in excess of 10 percent is 
not warranted under DC 6200.  

It should be noted that the veteran has been assigned a 
separate 10 percent evaluation for tinnitus.  While the 
record indicates that he also has mild mixed hearing loss in 
the right ear, it is not to a compensable degree.  Therefore, 
a separate rating for hearing loss is not for application.  
As there is no evidence of any additional complications 
related to the right ear disability, i.e., Meniere's syndrome 
or a diagnosis of vestibular disequilibrium, there is no 
basis for the assignment of an evaluation in excess of 10 
percent.  

The ratings assigned for the veteran's ear-related 
disabilities are recognition that his industrial capability 
is impaired (see Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993)).  The Board finds that, in this case, the disability 
picture is not so exceptional or unusual as to warrant an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the veteran's tinnitus or chronic otitis 
media have resulted in frequent hospitalizations or caused a 
marked interference in his employment.  Therefore, the Board 
finds no basis to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  


ORDER

An increased rating for chronic otitis media of the right ear 
is denied.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


